Citation Nr: 0017236	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for duodenitis.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1979 to January 
1985.  In February 1987, the Board of Veterans' Appeals 
(Board) denied service connection for a chronic stomach 
disorder.  The veteran and his accredited representative were 
provided with copies of the decision.  

In February 1997, the Montgomery, Alabama, Regional Office 
(RO) determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to a 
chronic stomach disability.  In February 1997, the veteran 
was informed of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the adverse decision.  

This matter came before the Board on appeal from a November 
1997 RO decision which, in pertinent part, determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for duodenitis and denied 
the claim.  In July 1999, the Board remanded the veteran's 
appeal to the RO for additional action.  The veteran has been 
represented throughout this appeal by Alabama Department of 
Veterans Affairs.  


FINDING OF FACT

1.  Service connection is currently in effect for bilateral 
foot corns and recurrent penile warts.  

2.  Department of Veterans Affairs clinical documentation 
reflects ongoing treatment for dyspepsia secondary to 
medication prescribed for his service-connected bilateral 
foot disorder.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
duodenitis is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for bilateral foot corns and recurrent 
penile warts.  

A May 1996 VA treatment record notes that the veteran 
complained of bilateral foot pain, heartburn, nausea, and 
vomiting.  He related that his gastrointestinal complaints 
arose approximately two hours after he took medication.  
Impressions of foot pain of unknown etiology, vomiting, and 
heartburn were advanced.  A March 1997 VA treatment record 
states that the veteran complained of foot pain and 
dyspepsia.  A contemporaneous upper gastrointestinal series 
was reported to reveal findings consistent with duodenitis.  
An impression of "duodenitis ? H. pylori" was advanced.  A 
July 1997 VA treatment entry conveys that the veteran 
complained of foot pain and dyspepsia.  Impressions of foot 
pain and dyspepsia/duodenitis were advanced.  An August 1999 
VA treatment record indicates that the veteran complained of 
foot pain and dyspepsia secondary to his prescribed 
medication.  He reported that he was taking Motrin for his 
foot pain and Zantac for his dyspepsia.  Impressions of 
"foot pain controlled [with] Motrin" and "dyspepsia 
[secondary to medication] controlled [with] Zantac" were 
advanced.  The Board finds that the cited VA clinical 
documentation establishes a well-grounded claim of 
entitlement to service connection for duodenitis.  


ORDER

The veteran's claim of entitlement to service connection for 
duodenitis is well-grounded.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes to determine the nature of his current 
gastrointestinal disability.  Such an evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of his gastrointestinal 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology of all identified chronic 
gastrointestinal disabilities and their 
relationship, if any, to the veteran's 
period of active service and/or his 
service-connected disorders.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
decided upon the evidence then of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for duodenitis with express 
consideration of 38 C.F.R. § 3.310(a) 
(1999) and the Court's holdings in Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

